By the Court.
We have decided in the case of Cary v. Osgood fy al. 18 Maine R. 152, that where the justices have examined the notification to'the creditor, and have found .it to be in conformity with the law, their decision upon this point is conclusive; and that it is not competent for the plaintiff to go behind their certificate, and raise subsequently any question as to the sufficiency of the notice. The certificate of the justices in this case is, that the principal caused the creditor to be notified according to law. Having thereupon administered to him the oath, the condition of the bond was performed, and the evidence on the part of the plaintiff which was objected to, was not legally admissible.

Judgment for the defendants.